     Case 3:20-cv-05495-MCR-EMT Document 28 Filed 03/29/21 Page 1 of 2



                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JERMAINE A. BULLARD,

      Plaintiff,

v.                                           CASE NO. 3:20cv5495/MCR/EMT

TRAVIS E. DYKES,

     Defendant.
__________________________/

                                    ORDER

      The chief magistrate judge issued a Report and Recommendation on March

11, 2021. ECF No. 26. The Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

26), is adopted and incorporated by reference in this Order.
      Case 3:20-cv-05495-MCR-EMT Document 28 Filed 03/29/21 Page 2 of 2



                                                                           Page 2 of 2

       2.     Plaintiff’s claims are DISMISSED with prejudice for failure to state

a claim upon which relief may be granted, pursuant to 28 U.S.C. §§1915€(2)(B)(ii),

1915A(b)(1).

       3.     All pending motions are DENIED as moot.

       4      The Clerk of Court is directed to enter judgment accordingly and close

this case.

       DONE AND ORDERED this 29th day of March 2021.




                                          s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5591/MCR/EMT
